Case 1:18-cv-00423-LO-IDD Document 209 Filed 06/21/19 Page 1 of 1 PageID# 15890




         Request for Authorization to bring electronic device(s)into the
      United States District Court for the Eastern District of Virginia

       The following named person(s) is authorized to bring the below described
electronic device(s) into the United States District Court for the Eastern District of
Virginia on the date(s) specified:

         Authorized Person(s):        Michael J. Lockerby, FOLEY & LARDNER LLP

                                     Seth D. Berlin, BALLARD SPAHR LLP


                                     Nathan A. Waddeli, AXIS (insurance carrier)



         Electronic Device(s):        Laptop computer (including mouse)for each of the foregoing representatives of
                                                                                             ' Internet access for all three




                                     To be used to access voluminous case record and other documents to facilitate settler
         Purpose and Location        during settlement conference in Judge Anderson's Chambers
         Of Use:

                                      1:18-cv-00423-LO-IDD
         Case No.:

                                      June 24, 2019
         Date(s) Authorized:

         IT Clearance Waived;                  (Yes)                      .(No)

                                     APPROVED BY:

                                                      ./s/_
                                        John F. Anderson
 Date:                                  United Slates ManistntP.liiflgp
                                     United States District/Magistrate/Bankruptcy Judge


 A copy of this signed authorization must be presented upon entering the courthouse.


 IT Clearance:
                               IT Staff Member                                             Date(s)


 IT clearance must be completed, unless waived, before court appearance.
